Case 1:19-cv-14765-NLH-JS Document 37 Filed 04/29/20 Page 1 of 1 PageID: 1226
                                                         John J. McAleese III      McCarter & English, LLP
                                                         Partner                   1600 Market Street
                                                         T. 215-979-3892           Suite 3900
                                                         F. 215-599-7333           Philadelphia, PA 19103-7501
                                                         jmcaleese@mccarter.com    www.mccarter.com




          April 29, 2020
          VIA ELECTRONIC FILING
          Honorable Noel L. Hillman, U.S.D.J.
          U.S. District Court, District of New Jersey
          Mitchell H. Cohen Building & U.S. Courthouse
          4th & Cooper Streets
          Room 3A
          Camden, NJ 08101
          Re: New Jersey Department of Environmental Protection, et al. v. E. I. du
              Pont de Nemours and Company, et al., Docket No. 19-14765 (NLH) (JS)
          Dear Judge Hillman:
          As a courtesy to the Court, we are writing to inform you that yesterday Judge Shipp
          issued an Order and Memorandum Opinion denying the State of New Jersey,
          Department of Environmental Protection’s (“NJDEP”) Motion to Remand in New
          Jersey Department of Environmental Protection, et al. v. E. I. du Pont de Nemours
          and Company, et al., Docket No. 19-14767 (MAS) (ZNQ). As you are aware, this
          case is related to the above-referenced case pending before Your Honor, both of
          which are stayed pending decisions on the Motions to Remand that were filed by
          NJDEP in both actions.
          For your convenience, we have attached copies of the Order and Memorandum
          Opinion issued by Judge Shipp.
          Very truly yours,




          John J. McAleese III

          JJM:drw

          Enclosures

          cc:     Honorable Joel Schneider, U.S.M.J. (via email)
                  Counsel of Record (via ECF)




          ME1 33237420v.1
